DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 has been considered by the examiner.

Allowable Subject Matter
Claims 1 - 8, 12, 17 - 21, 23 - 26, and 30 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, examiner notes a search has revealed prior art, Nobis (US 6691062). Although Nobis is the closest prior art of record and discloses a method for assessing play of bearings and joints with a means for introducing force in a plane of motion including introducing alternating forces to the wheels through pneumatically actuated surfaces and making 1, 2 and 3 dimensional measurements of play with optical means, Nobis does not disclose Applicant’s identifying, at the test apparatus control unit, vehicle model and interaction point to be tested, the interaction point comprising a bushing or joint arranged between interacting vehicle components; providing, to the test apparatus control unit, a set of testing sequences, each testing sequence defining a sequence of movements of the vehicle wheel support and further defining direction of respective movement, force applied in respective direction of movement and length of stroke of respective movement, wherein each of the testing sequences is configured to expose a specific bushing or joint, and/or the linkage of that bushing or joint, to loads or forces defined in direction, magnitude and length of stroke which are sufficient for revealing a play due to wear at that specific bushing or joint; and the selecting, by the test apparatus control unit, a specific testing sequence based on the identified vehicle model and interaction point to be tested; controlling, by the test apparatus control unit, movement of the vehicle wheel support in at least a first direction in the horizontal plane according to the selected specific testing sequence, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 24, examiner notes a search has revealed prior art, Nobis (US 6691062). Although Nobis is the closest prior art of record and discloses a test apparatus for assessing play of bearings and joints with a means for introducing force in a plane of motion including pneumatically actuated surfaces for introducing alternating forces to the wheels, an optical select, based on an identification of vehicle model and which bearing or joint to be tested, a specific testing sequence for the bearing or joint to be tested, wherein a set of testing sequences is provided, each testing sequence defining a sequence of movements of the vehicle wheel support and further defining direction of respective movement, force applied in respective direction of 7movement and length of stroke of respective movement, wherein each of the testing sequences is designed to expose a specific bushing or joint, and/or the linkage of that bushing or joint, to loads or forces defined in direction, magnitude and length of stroke which are sufficient for revealing a play due to wear at that specific bushing or joint; control movement of the vehicle wheel support in at least a first direction in the horizontal plane according to the selected specific testing sequence, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure:
Probst (US 20070118258) discloses pre-programmed suspension test with kinematics rig providing vertical movement.
Diel (US 9290184) discloses a modeling rig capable of horizontal movement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856